
	
		112th CONGRESS
		2d Session
		S. 3326
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the African Growth and Opportunity
		  Act to extend the third-country fabric program and to add South Sudan to the
		  list of countries eligible for designation under that Act, to make technical
		  corrections to the Harmonized Tariff Schedule of the United States relating to
		  the textile and apparel rules of origin for the Dominican Republic-Central
		  America-United States Free Trade Agreement, to approve the renewal of import
		  restrictions contained in the Burmese Freedom and Democracy Act of 2003, and
		  for other purposes.
	
	
		1.Amendments to African Growth and
			 Opportunity Act
			(a)Extension of third-Country fabric
			 programSection 112(c)(1) of
			 the African Growth and Opportunity Act (19 U.S.C. 3721(c)(1)) is
			 amended—
				(1)in the paragraph heading, by striking
			 2012 and inserting 2015;
				(2)in subparagraph (A), by striking
			 2012 and inserting 2015; and
				(3)in subparagraph (B)(ii), by striking
			 2012 and inserting 2015.
				(b)Addition of South SudanSection 107 of that Act (19 U.S.C. 3706) is
			 amended by inserting after Republic of South Africa (South
			 Africa). the following:
				
					Republic of South Sudan (South
				Sudan).
					.
			(c)Conforming amendmentSection 102(2) of that Act (19 U.S.C.
			 3701(2)) is amended by striking 48.
			(d)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			2.Modifications to textile and apparel rules
			 of origin for the Dominican Republic-Central America-United States Free Trade
			 Agreement
			(a)DefinitionsIn this section:
				(1)AgreementThe term Agreement has the
			 meaning given the term in section 3(1) of the Dominican Republic-Central
			 America-United States Free Trade Agreement Implementation Act (Public Law
			 109–53; 19 U.S.C. 4002(1)).
				(2)CAFTA–DR countryThe term CAFTA–DR country
			 has the meaning given the term in section 3(2) of the Dominican
			 Republic-Central America-United States Free Trade Agreement Implementation Act
			 (Public Law 109–53; 19 U.S.C. 4002(2)).
				(3)HTSThe term HTS means the
			 Harmonized Tariff Schedule of the United States.
				(4)Trade representativeThe term Trade
			 Representative means the United States Trade Representative.
				(b)Modifications to the Textile and Apparel
			 Rules of Origin
				(1)Interpretation and application of rules of
			 originSubdivision (m)(viii)
			 of general note 29 of the HTS is amended as follows:
					(A)The matter following subdivision (A)(2) is
			 amended by striking the second sentence and inserting the following: Any
			 elastomeric yarn (except latex) contained in the originating yarns referred to
			 in subdivision (A)(2) must be formed in the territory of one or more of the
			 parties to the Agreement..
					(B)Subdivision (B) is amended—
						(i)in the matter preceding subdivision (B)(1),
			 by striking exclusive of collars and cuffs where applicable, and
			 inserting exclusive of collars, cuffs and ribbed waistbands (only if the
			 ribbed waistband is present in combination with cuffs and identical in fabric
			 construction to the cuffs) where applicable,;
						(ii)in subdivision (B)(2), by inserting
			 or knit to shape components after one or more
			 fabrics;
						(iii)by amending subdivision (B)(3) to read as
			 follows:
							
								(3)any combination of the fabrics referred to
				in subdivision (B)(1), the fabrics or knit to shape components referred to in
				subdivision (B)(2), or one or more fabrics or knit to shape components
				originating under this note.
								;
				and
						(iv)in the matter following subdivision (B)(3),
			 by striking the last sentence and inserting the following: Any
			 elastomeric yarn (except latex) contained in an originating fabric or knit to
			 shape component referred to in subdivision (B)(3) must be formed in the
			 territory of one or more of the parties to the Agreement..
						(C)Subdivision (C) is amended—
						(i)in subdivision (C)(2), by inserting
			 or knit to shape components after one or more
			 fabrics;
						(ii)by amending subdivision (C)(3) to read as
			 follows:
							
								(3)any combination of the fabrics referred to
				in subdivision (C)(1), the fabrics or knit to shape components referred to in
				subdivision (C)(2) or one or more fabrics or knit to shape components
				originating under this note.
								;
				and
						(iii)in the matter following subdivision (C)(3),
			 by striking the second sentence and inserting the following: Any
			 elastomeric yarn (except latex) contained in an originating fabric or knit to
			 shape component referred to in subdivision (C)(3) must be formed in the
			 territory of one or more of the parties to the Agreement..
						(2)Change in tariff classification
			 rulesSubdivision (n) of
			 general note 29 of the HTS is amended as follows:
					(A)Chapter rule 4 to chapter 61 is
			 amended—
						(i)by striking 5401 or 5508 and
			 inserting 5401, or 5508 or yarn of heading 5402 used as sewing
			 thread,; and
						(ii)by inserting or yarn after
			 only if such sewing thread.
						(B)The chapter rules to chapter 61 are amended
			 by inserting after chapter rule 5 the following:
						
							Chapter rule 6:Notwithstanding chapter rules 1, 3, 4 or 5
				to this chapter, an apparel good of chapter 61 shall be considered originating
				regardless of the origin of any visible lining fabric described in chapter rule
				1 to this chapter, narrow elastic fabrics as described in chapter rule 3 to
				this chapter, sewing thread or yarn of heading 5402 used as sewing thread
				described in chapter rule 4 to this chapter or pocket bag fabric described in
				chapter rule 5 to this chapter, provided such material is listed in U.S. note
				20 to subchapter XXII of chapter 98 and the good meets all other applicable
				requirements for preferential tariff treatment under this
				note.
							.
					(C)Chapter rules 3, 4, and 5 to chapter 62 are
			 each amended by striking nightwear each place it appears and
			 inserting sleepwear.
					(D)Chapter rule 4 to chapter 62 is
			 amended—
						(i)by striking 5401 or 5508 and
			 inserting 5401, or 5508 or yarn of heading 5402 used as sewing
			 thread,; and
						(ii)by inserting or yarn after
			 only if such sewing thread.
						(E)The chapter rules to chapter 62 are amended
			 by inserting after chapter rule 5 the following:
						
							Chapter rule 6:Notwithstanding chapter rules 1, 3, 4 or 5
				to this chapter, an apparel good of chapter 62 shall be considered originating
				regardless of the origin of any visible lining fabric described in chapter rule
				1 to this chapter, narrow elastic fabrics as described in chapter rule 3 to
				this chapter, sewing thread or yarn of heading 5402 used as sewing thread
				described in chapter rule 4 to this chapter or pocket bag fabric described in
				chapter rule 5, provided such material is listed in U.S. note 20 to subchapter
				XXII of chapter 98 and the good meets all other applicable requirements for
				preferential tariff treatment under this
				note.
							.
					(F)Tariff classification rule 33 to chapter 62
			 is amended to read as follows:
						
							33.A change to pajamas and sleepwear of
				subheadings 6207.21 or 6207.22, tariff items 6207.91.30 or 6207.92.40,
				subheadings 6208.21 or 6208.22 or tariff items 6208.91.30, 6208.92.00 or
				6208.99.20 from any other chapter, provided that the good is cut or knit to
				shape, or both, and sewn or otherwise assembled in the territory of one or more
				of the parties to the
				Agreement.
							.
					(G)Chapter rule 2 to chapter 63 is
			 amended—
						(i)by striking 5401 or 5508 and
			 inserting 5401, or 5508 or yarn of heading 5402 used as sewing
			 thread,; and
						(ii)by inserting or yarn after
			 only if such sewing thread.
						(H)The chapter rules to chapter 63 are amended
			 by inserting after chapter rule 2 the following:
						
							Chapter rule 3:Notwithstanding chapter rule 2 to this
				chapter, a good of this chapter shall be considered originating regardless of
				the origin of sewing thread or yarn of heading 5402 used as sewing thread
				described in chapter rule 2 to this chapter, provided the thread or yarn is
				listed in U.S. note 20 to subchapter XXII of chapter 98 and the good meets all
				other applicable requirements for preferential tariff treatment under this
				note.
							.
					(3)Effective date
					(A)In generalThe amendments made by this subsection
			 apply to goods of a CAFTA–DR country that are entered, or withdrawn from
			 warehouse for consumption, on or after the date that the Trade Representative
			 determines is the first date on which the equivalent amendments to the rules of
			 origin of the Agreement have entered into force in all CAFTA–DR
			 countries.
					(B)Publication of determinationThe Trade Representative shall promptly
			 publish notice of the determination under subparagraph (A) in the Federal
			 Register.
					3.Extension of and renewal of import
			 restrictions under Burmese Freedom and Democracy Act of 2003
			(a)Extension of Burmese Freedom and Democracy
			 Act of 2003Section 9(b)(3)
			 of the Burmese Freedom and Democracy Act of 2003 (Public Law 108–61; 50 U.S.C.
			 1701 note) is amended by striking nine years and inserting
			 twelve years.
			(b)Renewal of import restrictions
				(1)In generalCongress approves the renewal of the import
			 restrictions contained in section 3(a)(1) and section 3A (b)(1) and (c)(1) of
			 the Burmese Freedom and Democracy Act of 2003.
				(2)Rule of constructionThis section shall be deemed to be a
			 renewal resolution for purposes of section 9 of the Burmese
			 Freedom and Democracy Act of 2003.
				(c)Effective
			 dateThis section and the
			 amendment made by this section shall take effect on the date of the enactment
			 of this Act or July 26, 2012, whichever occurs first.
			4.Time for payment of corporate estimated
			 taxesNotwithstanding section
			 6655 of the Internal Revenue Code of 1986—
			(1)in the case of a corporation with assets of
			 not less than $1,000,000,000 (determined as of the end of the preceding taxable
			 year), the amount of any required installment of corporate estimated tax which
			 is otherwise due in July, August, or September of 2017 shall be 100.25 percent
			 of such amount; and
			(2)the amount of the next required installment
			 after an installment referred to in paragraph (1) shall be appropriately
			 reduced to reflect the amount of the increase by reason of such
			 paragraph.
			5.Extension of customs user
			 feesSection 13031(j)(3) of
			 the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C.
			 58c(j)(3)) is amended—
			(1)in subparagraph (A), by striking
			 August 2, 2021 and inserting October 22,
			 2021;
			(2)in subparagraph (B)(i), by striking
			 December 8, 2020 and inserting October 29, 2021;
			 and
			(3)by striking subparagraphs (C) and
			 (D).
			
	
		
			Passed the Senate
			 August 2, 2012.
			
			Secretary
		
	
	
	
